DETAILED ACTION
Claim Objections
Claim 5 is objected to because of the following informalities:  
Regarding claim 5, in line 2, “one first of indentation” should be “one first indentation”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-10, 13, 14, 16, and 20-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, from which claims 2-6, 8-10, 13, 14, 15, and 20-24 depend,  it is unclear how the first and second screw members extend through exit openings formed at least partially in the bottom wall (see attached interview summary).  For the purpose of examination, it is assumed a bottom surface of top wall is meant instead of the bottom wall.
Regarding claims 4 and 6, “the plurality of indentations” lacks antecedent basis.  For the purpose of examination, it is assumed the cage has a plurality of indentations.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8, and 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2008/0249569 (Waugh ‘569).
Regarding claim 1, Waugh ‘569 discloses a spinal bone fusion system comprising: an intervertebral cage (102) including: a top wall (116), a bottom wall (114), a first side wall (112a), and a second side wall (112b) defining a bone produce placement space (118), the intervertebral cage defining a first vertebral facing surface (108) and a second vertebral facing surface opposite (110) the first vertebral facing surface; a first integral screw guide (an upward angled aperture 126, see Fig. 4) extending through the top wall of the intervertebral cage, the first integral screw guide having a first predetermined angle; a second integral screw guide (a downward angled aperture 126, see Fig. 4) extending through the top wall of the intervertebral cage, the second integral screw guide having a second predetermined angle; and at least a first indentation (342) formed at least partially in a top surface of the top wall of the intervertebral cage (see Fig. 9 and paragraphs [0044] and [0048]); a first screw member (106) disposed in the first integral screw guide at the first predetermined angle and at least partially within the intervertebral cage (see Fig. 4), the first screw member extending from a first entry opening (opening in wall 116) formed in the top wall of the intervertebral cage to a first exit opening (opening in wall 108 that intersects with hollow center 118) formed at least partially in a bottom surface of the top wall of the intervertebral cage and at least partially in the first vertebral facing surface; a second screw member (106) disposed in the second integral screw guide at the second predetermined angle and at least partially within the intervertebral cage (see Fig. 4), the second screw member extending from a second entry opening (opening in wall 116) in the top wall of the intervertebral cage to a first exit opening (opening in wall 110 that intersects with hollow center 118) formed at least partially in the a bottom surface of the top wall of the intervertebral cage and at least partially in the second vertebral body facing surface; and a screw locking mechanism (304, see paragraph [0044]) that secures at least one of the first screw member and the second screw member in one of the first integral screw guide and the second integral screw guide (see paragraph [0031]), the screw locking mechanism comprising a flat cover portion (central, flat portion of 320, see Fig. 11) and a coupling portion (322) extending from the flat cover portion, the flat cover portion configured to extend over at least a portion of an opening of the first integral screw guide or an opening of the second integral screw guide when the screw locking mechanism is in a locked position and coupled to the intervertebral cage by the coupling portion (see paragraphs [0044] and [0046] and Figs. 4 and 9), wherein the coupling portion of the screw locking mechanism engages the at least a first indentation formed at least partially in a top surface of the wall of the intervertebral cage (see paragraph [0048]), wherein each of the first integral screw guide and the second integral screw guide is angled to orient the first screw member and the second screw bi-directionally in opposite directions (screws 106 are angled in opposite upward and downward directions, see Fig. 4), wherein the first screw member includes a screw head and a threaded body (see Fig. 4; each member 106 has a screw head engaged with the corresponding aperture 126 and a threaded shaft extending out of the cage 102), wherein the second screw member includes a screw head and a threaded body (see Fig. 4; each member 106 has a screw head engaged with the corresponding aperture 126 and a threaded shaft extending out of the cage 102).
Waugh ‘569 fails to explicitly disclose where the indentation is formed relative to the first and second integral screw guides.  However, it would have been prima facie obvious to have the indentation and corresponding coupling portion be positioned between the first and second integral screw guides as such a modification merely involves a relocation of parts and it has been held that rearranging parts of an invention involves only routine skill in the art when such a modification does not affect the operation of the device and is merely a design choice.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  The present application does not state having the indentation and coupling portion positioned between the screw guides has any effect on the operation of the device.  Additionally, a person of ordinary skill in the art would find it obvious to have the indentation and coupling portion located between the first and second integral screw guides so as to avoid having the indentation and coupling portion intersect with an internal screw guide opening and thus interfere with insertion of the screw members in the screw guides and attachment of the coupling portion to the indentation.
Regarding claim 2, Waugh ‘569 discloses wherein the screw locking mechanism secures the first screw member in the first integral screw guide and the second screw member in the second integral screw guide by extending over a portion of the first integral screw guide and the second integral screw guide when the screw locking mechanism is positioned in a locked position (see paragraph [0046]).
Regarding claim 3, Waugh ‘569 discloses wherein the first and second screw members each include a threaded body (see Fig. 4; threaded shaft extending out of member 102).
Regarding claim 4, Waugh ‘569 discloses wherein the screw locking mechanism is positioned within a plurality of indentations (342) when the screw locking mechanism is in the locked position (see paragraph [0048]).  For the reasons noted above with regard to claim 1, it would be obvious to have the indentations positioned between the first and second screw guides
Regarding claim 5, Waugh ‘569 discloses wherein the at least one first indentation comprises: a superior indentation (upper 342, see paragraph [0048]) on the first vertebral body facing surface of the cage; and an inferior indentation (lower 342, see paragraph [0048]) positioned on the second vertebral body facing surface of the cage.
Regarding claim 6, Waugh ‘569 discloses wherein the coupling portion of the screw locking mechanism comprises a plurality of arms (322) configured to engage the plurality of indentations, the plurality of arms comprising: a superior arm (upper 322) including a first medial protuberance (340); and an inferior arm (lower 322) including a second medial protuberance (340), wherein the superior and inferior arms attach to the corresponding superior and inferior indentations via the first and second medial protuberances (see paragraph [0048]).
Regarding claim 8, Waugh ‘569 discloses wherein the flat cover portion (320) covers and locks the first and second screws into the first and second integral screw guides and prevents the first and second screws from backing out of the first and second integral screw guides (see paragraph [0046]). 
Regarding claim 21, Waugh ‘569 discloses wherein the coupling portion (322) of the screw locking mechanism extends orthogonally from the flat cover portion (320) (see Figs. 10 and 11). 
Regarding claim 22, Waugh ‘569 discloses further comprising first or second side slots (122 or 314) formed in the first and second side walls.  Waugh ‘569 discloses that the coupling portion may or may not engage the first or second side slots while an insertion tool couples to the side slots (see paragraph [0039]).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the system of Waugh ‘529 to have side slots that couple to an insertion tool but not to a coupling portion as Waugh ‘529 suggests that the coupling portion may couple to other locations on the implant member while the insertion tool still couples to the side slots.  
Regarding claim 23, Waugh ‘569 discloses wherein the intervertebral cage further comprises a plurality of surface features (120) on the first vertebral body facing surface and the second vertebral body facing surface (see paragraph [0029]), at least a portion of the plurality of surface features are located on the first vertebral body facing surface between the first exit opening and the top wall (see Fig. 3).
Regarding claim 24, Waugh ‘569 discloses wherein the first predetermined angle and the second predetermined angle is such that a bottom surface (328) of the flat cover portion of the screw locking mechanism contacts an edge of the first screw member or the second screw member to prevent screw back out (see paragraphs [0044], [0046], and [0059] 
Claims 9, 10, 17, 18, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waugh ‘569 in view of U.S. Patent No. 6,193,721 (Michelson ‘721).
Regarding claims 9 and 10, Waugh ‘569 discloses further comprising: a third screw member (third anchor member 106, see Fig. 4) having a tapered end and a threaded body disposed within the cage (see Fig. 4; distal tapered end of each anchor member 106 and threaded shaft of each anchor member 106 extending from cage 102); wherein the cage further includes: a third integral screw guide (third aperture 126, see Fig. 4).
Waugh ‘569 fails to disclose wherein the locking mechanism further comprises a second coupling portion that covers and prevents the third screw member from pulling out of the third integral screw guide (claim 9), wherein the locking mechanism further comprises a second coupling portion comprising a plurality of arms, the plurality of arms engaging the at least one first indentation to secure the second flat cover portion to the intervertebral cage. However, Michelson ‘721 discloses a spinal implant (2) wherein the implant utilizes multiple anti-backout covers (20/21) to prevent backing out of screws from the implant (see col. 13, lines 18-19).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the apparatus of Waugh ‘569 to utilize two, similar cover portions with a plurality of arms to prevent backout of the screw members instead of one cover portion with a plurality of arms as such a modification merely involves a duplication of parts and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Additionally, additional cover portions would enable the cage to cover additional screw members if provided (see Waugh ‘569, paragraph [0030]).  
Regarding claim 17, Waugh ‘569 discloses a bi-directional fixating transvertebral (BDFT) screw/cage apparatus (100), comprising: an intervertebral cage (102) for maintaining disc height, the intervertebral cage including a first integral screw guide (an upward angled aperture 126, see Fig. 4), a second integral screw guide (a downward angled aperture, see Fig. 4), and a third integral screw guide (another upward angled aperture 126, see Fig. 4), each having a predetermined angled trajectory (see Fig. 4 and paragraph [0030]), each of the first, second, and third integral screw guides countersunk (see Fig. 4; heads of each member 106 are recessed into the cage 102) into a top surface of a top wall (front surface of wall 116) of the intervertebral cage, the intervertebral cage further including at least one indentation (342, see paragraphs [0044] and [0048] and Figs. 9-11) formed at least partially in the top surface of the top wall of the intervertebral cage; a first screw member (one of members 106, see Fig. 4), a second screw member (another of members 106, see Fig. 4), and a third screw member (one of members 106, see Fig. 4), each having a tapered end (see tapered ends of each anchor member 106, see Fig. 4) and a threaded body disposed within the intervertebral cage (threaded shaft of each member 106 disposed within the cage, see Fig. 4); and a screw locking mechanism (304) that prevents the first screw member, the second screw member, and the third screw member from pulling-out of the first integral screw guide, the second integral screw guide, and/or the third integral screw guide, respectively (see paragraph [0031] and Fig. 4, e.g.); wherein the screw locking mechanism comprises a body portion (320) having a flat surface (central, flat portion of 320, see Fig. 11) and a coupling portion (322) extending perpendicularly from the body portion (see Figs. 10 and 11), the body portion configured to cover at least a portion of the first screw member, second screw member, or third screw member when the screw locking mechanism is in a locked position and is coupled to the at least one indentation formed at least partially in the top surface of the top wall of the intervertebral cage by the coupling portion (see paragraphs [0044], [0046], and [0048] and Figs. 4 and 9), wherein the predetermined wangle trajectory of the first, second, and third screw members is such that the body portion o contacts an edge of the countersunk first, second, or third screw member to prevent screw back out (see paragraphs [0044], [0046], and [0059]).
Waugh ‘569 fails to explicitly disclose where the indentation is formed relative to the first and second integral screw guides.  However, it would have been prima facie obvious to have the indentation and corresponding coupling portion be positioned between the first and second integral screw guides as such a modification merely involves a relocation of parts and it has been held that rearranging parts of an invention involves only routine skill in the art when such a modification does not affect the operation of the device and is merely a design choice.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  The present application does not state having the indentation and coupling portion positioned between the screw guides has any effect on the operation of the device.  Additionally, a person of ordinary skill in the art would find it obvious to have the indentation and coupling portion located between the first and second integral screw guides so as to avoid having the indentation and coupling portion intersect with an internal screw guide opening and thus interfere with insertion of the screw members in the screw guides and attachment of the coupling portion to the indentation.  
Waugh ‘569 fails to disclose two similar screw locking mechanisms.  However, Michelson ‘721 discloses a spinal implant (2) wherein the implant utilizes multiple anti-backout covers (20/21) to prevent backing out of screws from the implant (see col. 13, lines 18-19).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the apparatus of Waugh ‘569 to utilize two, similar screw locking mechanisms with a body portion and a coupling portion to prevent backout of the screw members instead of one screw locking mechanism with a body portion and a coupling portion as such a modification merely involves a duplication of parts and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Additionally, additional screw locking mechanisms would enable the cage to cover additional screw members if provided (see Waugh ‘569, paragraph [0030]).  
Regarding claim 18, Waugh ‘569 discloses further comprising: wherein the coupling portion of a screw locking mechanism snaps into the cage indentations (see paragraph [0048]) and a body portion covers at least a portion of the first and second screw members (see paragraphs [0044] and [0046]).
Regarding claim 25, Waugh ‘569 suggests wherein the screw locking mechanisms comprise vertical hemi-brackets (304).
Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waugh ‘569 in view of U.S. Patent Application Publication No. 2002/0103487 (Errico).
Regarding claims 13 and 14, Waugh ‘569 discloses wherein the first screw member and the second screw member (members 106) are countersunk on top of the intervertebral cage (see Fig. 4; heads of each member 106 are recessed into the cage 102), but fails to disclose wherein each of the first integral screw guide and the second integral screw guide includes a descending narrowing screw guide that narrows in a direction extending from top to bottom, wherein the first screw member and the second screw member are disposed in each descending narrowing screw guide and countersunk in the top wall of the intervertebral cage such that each descending narrowing screw guide hugs each respective one of the first screw member and the second screw member to provide a secondary locking mechanism for each of the first screw member and the second screw member that is independent of the screw locking mechanism.  However, Errico discloses an intervertebral spacer (100) that includes screw members (110/130) and corresponding screw guides (104), wherein each of the screw guides includes a descending narrowing screw guide that narrows in a direction extending from top to bottom (see paragraph [0037]), wherein the screw members are disposed in each descending narrowing screw guide and countersunk on top of the intervertebral cage such that each descending narrowing screw guide hugs each respective one of screw members to provide a locking mechanism for each of the screw members (see Abstract and paragraph [0045], e.g.).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the screw guides to be tapered such that they are descendingly narrowed as suggested by Errico in order to provide an additional locking mechanism for securing the screw members in the cage.   
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waugh ‘569 in view of Michelson ‘721, and further in view of Errico.
Regarding claim 16, Waugh ‘569 discloses wherein the screw members (members 106) are countersunk on top of the intervertebral cage (see Fig. 4; heads of each member 106 are recessed into the cage 102), but fails to disclose wherein each of the screw guides includes a descending narrowing screw guide that narrows in a direction extending from top to bottom, wherein screw members are disposed in each descending narrowing screw guide and countersunk in a top wall of the intervertebral cage such that each descending narrowing screw guide hugs each respective one of the screw members to provide a secondary locking mechanism for each of the screw members that is independent of the screw locking mechanism.  However, Errico discloses an intervertebral spacer (100) that includes screw members (110/130) and corresponding screw guides (104), wherein each of the screw guides includes a descending narrowing screw guide that narrows in a direction extending from top to bottom (see paragraph [0037]), wherein the screw members are disposed in each descending narrowing screw guide and countersunk in a top wall of the intervertebral cage such that each descending narrowing screw guide hugs each respective one of screw members to provide a locking mechanism for each of the screw members (see Abstract and paragraph [0045], e.g.).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the screw guides to be tapered such that they are descendingly narrowed as suggested by Errico in order to provide an additional locking mechanism for securing the screw members in the cage.   
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waugh ‘569 in view of U.S. Patent Application Publication No. 2003/0078668 (Michelson ‘668).
Regarding claim 20, Waugh ‘569 fails to disclose wherein each of the first integral screw guide and the second integral screw guide has a 25 degree angulation.  However, Michelson ‘668 discloses an interbody spinal fusion implant (100) that includes a cage (102) and screw guides (134/136) that allows screws to pass out of the implant at a 25 degree angle (see paragraph [0080]).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the screw guides to have a 25 degree angulation as suggested by Michelson ‘668 in order to facilitate entry of the screws into the adjacent vertebrae and because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive. 
Applicant argues on page 10 of the Remarks that the mating grooves 342 of Waugh ‘569 are formed in the upper and lower surfaces of the implant and not a top surface of the top wall.  The examiner disagrees.  Each indentation 342 extends along an upper or lower surface of the implant and through the top surface of the top wall (i.e. the front surface of wall 116; see Figs. 9-11 and paragraph [0044]).  Additionally, for the reasons explained regarding claim 1 above, it would be obvious to have the indentation 342 between the first and second integral screw guides.
Applicant argues on page 12 of the Remarks that Michelson ‘721 fails to suggest the body portion contacting an edge of the countersunk screw members.  However, Michelson ‘721 is not relied on for suggesting this feature, and the examiner instead relies on Waugh ‘569 for disclosing this feature (see paragraphs [0044], [0046], and [0059]).
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773